DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: [0009] recites “whose a change amount of the output value is learned and corrected” appears to include a grammatical/typographical error.  Appropriate correction is required.

Claim Objections
Claim 2 is objected to because of the following informalities:  “configred” should recite “configured”.  Appropriate correction is required.
Claim 4 is objected to because of the following informalities:  “Tthe” should recite “The”.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: position acquisition device that learns…; application execution device that executes…; learning execution unit that learns…; changing unit that changes…; position calculation unit that calculates…; output unit that outputs… in claims 1-5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “wherein the application execution device determines whether output of the position acquisition device is able to be used for executing the application based on the progress status and the traveling position acquired from the position acquisition device”.  However, it is unclear to whether “output of the position acquisition device” is the same or different output than previously recited “an output value of the position acquisition device”.  Further, it is unclear that “the application execution device determines whether output 
Claim 5 recites the limitation “wherein the application execution device is configured to execute an application that is not directly related to a travel control of the vehicle and executes the application that uses the output of the position acquisition device regardless of a progress rate of the learning included in the progress status acquired from the position acquisition device”.  While Applicant’s specification describe some possible examples including “examples of the applications that are not directly related to the travel control of the vehicle V include the log application for recording the state of the vehicle V, an application for recording a traveling trajectory of the vehicle V, or the like” (see at least [0038]-[0039]), the metes and bounds required regarding “not directly related to a travel control” compared to not including travel control is unclear.
Claim limitation “application execution device that executes” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The closest reference in the specification appears to include Fig. 2 Application Execution Device (4); however, this block in Fig. 2 does not explicitly disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 4 recites “wherein the application execution device is configured to execute the application for controlling the traveling of the vehicle and waits for executing the application that uses the output of the position acquisition device until the progress rate of the learning included in the progress status acquired from the position acquisition device reaches the predetermined ratio”, which is previously recited as a limitation in claim 2 “wherein the application execution device is configured to execute an application for controlling the traveling of the vehicle and waits for executing the application that uses the output of the position acquisition device until a progress rate of the learning included in the progress status acquired from the position acquisition device reaches a predetermined ratio”.  Claim 4 fails to specify a further limitation of the subject matter claimed in claim 2.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1, 5 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  
A claim that recites an abstract idea, a law of nature, or a natural phenomenon is directed to a judicial exception.  Abstract ideas include the following groupings of subject matter, when recited as such in a claim limitation: (a) Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations; (b) Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and (c) Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion). See the 2019 Revised Patent Subject Matter Eligibility Guidance.
Even when a judicial element is recited in the claim, an additional claim element(s) that integrates the judicial exception into a practical application of that exception renders the claim eligible under §101.  A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the 
the additional element(s) reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; 
the additional element(s) that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
the additional element(s) implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; 
the additional element(s) effects a transformation or reduction of a particular article to a different state or thing; and 
the additional element(s) applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  
Examples in which the judicial exception has not been integrated into a practical application include:
the additional element(s) merely recites the words ‘‘apply it’’ (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
the additional element(s) adds insignificant extra-solution activity to the judicial exception; and
the additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.
See the 2019 Revised Patent Subject Matter Eligibility Guidance.
The claims recite, learning a change value for acquiring a traveling position of the vehicle; learning a change value of an output value; changing the output value based on the change value; calculating the traveling position of the vehicle based on the output value; output a progress status of the learning and the traveling position of the vehicle; determining whether an output is able to be used for executing the application based on the progress status and the traveling position acquired, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer elements. The claims are practically able to be performed in the mind. For example, but for the “position acquisition device; a sensor for acquiring a traveling position of the vehicle, the sensor being an on-board sensor mounted on a vehicle; an application execution device that executes an application related to traveling of the vehicle by using an output value of the position acquisition device; a learning execution unit that learns a change value of an output value of the on-board sensor; a changing unit that changed the output value of the on-board sensor based on the change value; a position calculation unit; an output unit; and wherein the application execution device determines whether output of the position acquisition device is able to be used for executing the application based on the progress status and the traveling position acquired from the position acquisition device” and “wherein the application execution device is configured to execute an application that is not directly related to a travel control of the vehicle and executes the application that uses the output of the position acquisition device regardless of a progress rate of the learning included in the progress status acquired from the position  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim(s) 1, 5 recite an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claims only recite additional elements – using “position acquisition device; a sensor for acquiring a traveling position of the vehicle, the sensor being an on-board sensor mounted on a vehicle; an application execution device that executes an application related to traveling of the vehicle by using an output value of the position acquisition device; a learning execution unit that learns a change value of an output value of the on-board sensor; a changing unit that changed the output value of the on-board sensor based on the change value; a position calculation unit; an output unit; and wherein the application execution device determines whether output of the position acquisition device is able to be used for executing the application based on the progress status and the traveling position acquired from the position acquisition device” and “wherein the application execution device is configured to execute an application that is not directly related to a travel control of the vehicle and executes the application that uses the output of the position acquisition device regardless of a progress rate of the learning included in the progress status acquired from the position acquisition device”. The devices and units are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using generic computer components. Further, the sensor for acquiring a traveling position of the 
The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements, as discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using “position acquisition device; a sensor for acquiring a traveling position of the vehicle, the sensor being an on-board sensor mounted on a vehicle; an application execution device that executes an application related to traveling of the vehicle by using an output value of the position acquisition device; a learning execution unit that learns a change value of an output value of the on-board sensor; a changing unit that changed the output value of the on-board sensor based on the change value; a position calculation unit; an output unit; and wherein the application execution device determines whether output of the position acquisition device is able to be used for executing the application based on the progress status and the traveling position acquired from the position acquisition device”, “wherein the application execution device is configured to execute an application that is not directly related to a travel control of the vehicle and executes the application that uses the output of the position acquisition device regardless of a progress rate of the learning included in the progress status acquired from the position acquisition device”, amounts to no more than mere instructions to apply the exception using generic computer components. Further, the sensor for acquiring a traveling position of the vehicle is recited at a high level of generality and merely automates the acquiring steps, therefore acting as a generic computer to perform the abstract idea.  The sensor is claimed generically and 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20180120115 (“Shikimachi”) in view of US 20160307289 (“Choksi”).
As per claim 1, Shikimachi discloses a vehicle information processing system comprising: 

executes an application related to traveling of the vehicle by using an output value of the position acquisition device (see at least abstract, [0032]-[0033]: computer program executed by a CPU, [0067]: the modified current position acquired with the map matching is assigned with the reliability degree (S114, S115). Then the modified current position, which is assigned with the reliability degree, is outputted to an external source (i.e., the display apparatus 14) (S116), [0069]-[0070]: display on the screen of the display apparatus 14 remains in the reliability degree of “high.” This enables the driver to trust the screen on which the position of the vehicle 1 is displayed as separating from the road and recognize that the vehicle 1 runs outside the road in fact); 
wherein the position acquisition device includes a learning execution unit that learns a change value of an output value of the on-board sensor (see at least abstract, [0047]: By regarding the vehicle 1 as moving at the acquired heading direction by the acquired distance, the 
a changing unit that changes the output value of the on-board sensor based on the change value (see at least abstract, [0047]: By regarding the vehicle 1 as moving at the acquired heading direction by the acquired distance, the current position of the vehicle 1 is updated, [0049]: When the positioning result is acquired (S104: YES), the positioning result is acquired from the reception apparatus 16 (S105). It is then determined whether the sensor characteristics of the direction sensor 10 or the distance sensor 12 needs to be amended by comparing the acquired positioning result with the current position of the vehicle 1 acquired at S102 (S106), [0055]: When it is determined that the amendment of the sensor characteristics is necessary (S106: YES), the sensor characteristics are amended in increments of a predetermined amount to move the current position acquired at S102 towards the positioning result acquired at S105 (S107). When the sensor characteristics are amended at S107, not only the sensor characteristics are 
a position calculation unit that calculates the traveling position of the vehicle based on the output value of the on-board sensor changed by the changing unit (see at least abstract, [0047]: By regarding the vehicle 1 as moving at the acquired heading direction by the acquired distance, the current position of the vehicle 1 is updated, [0049]: When the positioning result is acquired (S104: YES), the positioning result is acquired from the reception apparatus 16 (S105). It is then determined whether the sensor characteristics of the direction sensor 10 or the distance sensor 12 needs to be amended by comparing the acquired positioning result with the current position of the vehicle 1 acquired at S102 (S106), [0055], [0057]: a current position that is modified (hereinafter, referred to as “modified current position”) is generated (S109)), and 
an output unit that outputs a progress status of the learning by the learning execution unit and the traveling position of the vehicle calculated by the position calculation unit (see at least abstract, [0061]-[0062], [0064]: at S113 in FIG. 4, it is determined whether the number of amendments up to that time reaches the sufficient number of amendments. When reaching the sufficient number, the learning of the sensor characteristics is sufficient enough (S113: YES). When not reaching the sufficient number, the learning of the sensor characteristics is not sufficient enough (S113: NO)), and 
wherein the system determines whether output of the position acquisition device is able to be used for executing the application based on the progress status and the traveling position acquired from the position acquisition device (see at least abstract, [0033]: computer program executed by a CPU, [0067]: the modified current position acquired with the map matching is assigned with the reliability degree (S114, S115). Then the modified current position, which is 
Shikimachi does disclose computer programs executed by a CPU, but Shikimachi does not explicitly disclose an application execution device. 
However, Choksi teaches an application execution device that executes an application related to traveling of the vehicle by using an output value of the position acquisition device (see at least abstract, [0029]: The application manager 120 can also control the presentation component 130 to generate and display user interfaces for the service application 110 and/or can control the mapping component 140, which can display mapping content in conjunction with presentation component 130.). 
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date to provide the invention as disclosed by Shikimachi by incorporating an application execution device that executes an application related to traveling of the vehicle by using an output value of the position acquisition device as taught by Choksi in order to in order to determine what content is to be displayed at what time and to provide content for display in a manner that is clear (see at least Choksi [0015]). 

As per claim 5, Shikimachi discloses wherein the application execution device is configured to execute an application that is not directly related to a travel control of the vehicle and executes the application that uses the output of the position acquisition device regardless of a 

Allowable Subject Matter
The following is a statement of reasons for indication of allowable subject matter in claims 2-4:  US 5974359 (“Ohkubo”) discloses a method for correcting the output sensitivity in order to improve the accuracy of the output sensitivity and reducing the increasing rate of the sensitivity correction coefficient as the learning progress and US 20150127149 (“Sinyavskiy”) discloses during the latter portion of the training (e.g., subsequent to duration of the first 10%-20% of trials) the learning process of the robot may be configured to assign a reduced weight to the action indicated by the training input (see at least [0077]), and US 20170160088 (“Azami”) discloses selecting a model having a highest correctness rate and update model with new 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELINA M SHUDY whose telephone number is (571)272-6757. The examiner can normally be reached M - F 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 

Angelina Shudy
Primary Examiner
Art Unit 3668



/Angelina Shudy/Primary Examiner, Art Unit 3668